               Case 2:18-cr-00061-JAM Document 97 Filed 08/02/21 Page 1 of 2



1    PHILLIP A. TALBERT
     Acting United States Attorney
2    ALYSON A. BERG
     Assistant U.S. Attorney
3
     501 I Street, Suite 10-100
4    Sacramento, CA 95814
     (559) 497-4093
5

6

7

8                                  IN THE UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:18-CR-00061-JAM
12
                     Plaintiff,
13                                                            STIPULATION TO CONTINUE
             v.                                               ANCILLARY PROCEEDING DATES;
14                                                            ORDER THEREON

15   ROLAND ADRIAN JUFIAR,
16
                     Defendant.
17

18          The United States of America through its undersigned counsel, Alyson A. Berg, Assistant
19   United States Attorney, and Roland Joseph Jufiar, appearing in propria persona, respectfully request
20   that the Court so order, that the current ancillary proceeding dates below, be continued as follows:
21
                  Event                           Current                       New Dates
22
                  Discovery Cutoff                August 27, 2021               November 5, 2021
23                Last Day to File Dispositive    October 15, 2021              December 17, 2021
                  Motions
24
                  Ancillary Hearing               Third Week of November        February 22, 2022
25                                                2021
26          Good cause exists for this extension because the U.S. Attorney's Office is not anticipating full
27   operations to resume until September 7, 2021 per COVID-19 protocol, so the United States is unable
28                                                       1
                                                                  Stipulation to Continue Discovery, Motion, and
                                                                  Ancillary Hearing Dates; Order Thereon
                   Case 2:18-cr-00061-JAM Document 97 Filed 08/02/21 Page 2 of 2



1    to conduct the deposition of Roland Joseph Jufiar until after that time, which is after the current

2    deadline. At the time the parties agreed to these dates it was understood that the United States

3    Attorney's Office would be fully operational and that the dates could be met. However, due to

4    circumstances outside the control of the parties, additional time is required to conduct the

5    deposition of Mr. Jufiar and additional depositions that may be required by the deadlines currently set.

6             WHEREFORE, based on the foregoing, and for good cause shown, the United States and

7    Petitioner hereby stipulate that the ancillary proceeding dates be continued.

8    Dated:        8/2/2021                                         PHILLIP A. TALBERT
                                                                    Acting United States Attorney
9
                                                            By:     /s/ Alyson A. Berg
10                                                                  ALYSON A. BERG
                                                                    Assistant U.S. Attorney
11   Dated:        7-30-21
12                                                                   /s/ Roland Joseph Jufiar
                                                                    ROLAND JOSEPH JUFIAR
13                                                                  Petitioner
                                                                    (Approved via email)
14

15

16
                                                       ORDER
17            The Court having received, read, and considered the foregoing request, and good cause
18   appearing therefrom, the Court hereby ENTERS the following dates with respect to the ancillary
19   proceeding:
20            1.        Discovery cutoff is set for November 5, 2021;
21            2.        Last day to file dispositive motions set for December 17, 2021; and
22            3.        The Ancillary Hearing is set for March 1, 2022 at 9:30 AM in Courtroom 6 before
23   District Judge John A. Mendez.
24

25    Dated: August 2, 2021                                    /s/ John A. Mendez
                                                               THE HONORABLE JOHN A. MENDEZ
26                                                             UNITED STATES DISTRICT COURT JUDGE
27

28                                                         2
                                                                    Stipulation to Continue Discovery, Motion, and
                                                                    Ancillary Hearing Dates; Order Thereon
